      Case 1:17-cv-00260-LJV-HBS Document 31 Filed 08/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 MARK MARCUCCI,

               Plaintiff,

          v.                                                17-CV-260-LJV-HBS
                                                            DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

           Defendant.
___________________________________


      The plaintiff, Mark Marcucci, is a prevailing party in this social security benefits

action. His counsel has moved for attorney’s fees under 42 U.S.C. § 406(b)(1)(A).

Docket Item 27. The defendant does not oppose the motion. Docket Item 29. 1

      Section 406(b)(1)(A) provides:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the court
      may determine and allow as part of its judgment a reasonable fee for such
      representation, not in excess of 25 percent of the total of the past-due
      benefits to which the claimant is entitled by reason of such judgment, and
      the Commissioner of Social Security may, notwithstanding the provisions of
      section 405(i) of this title, but subject to subsection (d) of this section, certify
      the amount of such fee for payment to such attorney out of, and not in
      addition to, the amount of such past-due benefits. In case of any such
      judgment, no other fee may be payable or certified for payment for such
      representation except as provided in this paragraph.

      Marcucci was awarded $131,884 in past-due benefits. Docket Item 27-1 at 1-2.

His counsel seeks $32,971 in fees, which is 25% of the past-due benefits and is



      1
          The defendant notes that Marcucci’s counsel cannot receive a “net” fee award
reducing his § 406 fee award by the amount of his Equal Access to Justice Act (“EAJA”)
fees. Docket Item 29 at 5. Marcucci clarifies in his reply that his counsel is not seeking
a “net” fee and will instead refund his EAJA fees to Marcucci. Docket Item 30 at 1.
      Case 1:17-cv-00260-LJV-HBS Document 31 Filed 08/07/20 Page 2 of 3




consistent with the contingent-fee agreement that provides for attorney’s fees in the

amount of 25% of any recovery. Id. at 2, 5.

       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 2 Id. The $32,971 fee request is therefore granted

under 42 U.S.C. § 406(b)(1)(A).

       By stipulation approved and ordered on May 21, 2018, this Court previously

awarded Marcucci’s counsel $7,500 in fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d). Docket Items 25, 26. Because the fees granted above

exceed the EAJA fees, Marcucci’s counsel must refund the EAJA fees to him. See

Wells v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).




       2
       While the fee here constitutes an hourly rate of over $850—high by Western
New York standards—the precedent cited in counsel’s fee application and the incentive
necessary for counsel to take contingency-fee cases weigh in favor of approving the fee
here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the hours spent
representing the claimant” can be used by the court “as an aid to [its] assessment of the
reasonableness of the fee yielded by the fee agreement”).

                                              2
       Case 1:17-cv-00260-LJV-HBS Document 31 Filed 08/07/20 Page 3 of 3




                                        ORDER


         In light of the above,

         IT IS HEREBY ORDERED that Marcucci’s motion for attorney’s fees under

42 U.S.C. § 406(b)(1)(A) in the amount of $32,971, Docket Item 27, is GRANTED; and it

is further

         ORDERED that Marcucci’s counsel shall refund the $7,500 in EAJA fees to

Marcucci within 14 days of the entry date of this decision and order.

         SO ORDERED.

Dated:          August 7, 2020
                Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            3
